Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Response to Arguments
Applicant’s arguments, filed 6/24/2021, and current amendments overcome the rejection of claims under 35 U.S.C. 103. Therefore these rejections have been withdrawn.
Interview Summary 
A proposed amendment was submitted for Applicant's consideration. The Examiner suggested Applicant to amend the claims as shown in the Examiner's Amendment below in order to overcome all pending issues and place the application in condition for allowance. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by phone from Applicant’s Representative, Aldo Martinez (Reg. No. 61,357) on 7/14/2021.
In The Claims
Please amend the claims as follows:
Claim 1. (Currently Amended) A resource allocation device, comprising: 
, implemented by a processor, configured to split requirements related to use of resources of a physical network to which one of a plurality of policies different for each subsection is applied with respect to allocation of the resources, into split requirements for each of the subsections, the plurality of policies including a policy for capital expenditure, a policy for power consumption, and a policy for quality of service; 
a calculator, implemented by a processor, configured to calculate, for each of the subsections, a resource allocation that satisfies the split requirements for the subsection according to the one of the plurality of policies applied to the subsection; 
an integrator, implemented by a processor, configured to integrate results of the resource allocations by the calculator, to calculate a plurality of solution candidates for a resource allocation that satisfies the requirements for the physical network; 
an evaluator, implemented by a processor,  configured to calculate, for each of the solution candidates, for each of the subsections, a first evaluation value representing a degree to what extent the resource allocation by the solution candidate in the subsection conforms to the one of the plurality of policies applied to the subsection; and 
a selector, implemented by a processor, configured to calculate a second evaluation value obtained by giving weights to the first evaluation values calculated for the respective subsections for each of the solution candidates according to an importance of the one of the plurality of policies applied to the respective subsections, and scalarizing the weighted first evaluation values, to select one of the solution candidates based on comparison of the second evaluation values among the solution candidates, 

the plurality of policies span different domains.  
Claim 2. (Previously Presented) The resource allocation device as claimed in claim 1, wherein the splitter splits the requirements into the split requirements for the respective subsections according to a plurality of split patterns, 
wherein the calculator calculates, for each of the split patterns, for each of the subsections, a resource allocation that satisfies the split requirements related to the split pattern with respect to the subsection according to the one of the plurality of policies applied to the subsection, 
wherein the integrator integrates, for each of the split patterns, the results of the resource allocations by the calculator, to calculate the solution candidate for the resource allocation that satisfies the requirements for the physical network.  
Claim 3. (Previously Presented) A resource allocation method executed by a computer, the method comprising: 
splitting requirements related to use of resources of a physical network to which one of a plurality of policies different for each subsection is applied with respect to allocation of the resources, into split requirements for each of the subsections, the plurality of policies including a policy for capital expenditure, a policy for power consumption, and a policy for quality of service; 

integrating results of the resource allocations to calculate a plurality of solution candidates for a resource allocation that satisfies the requirements for the physical network; 
evaluating, for each of the solution candidates, for each of the subsections, a first evaluation value representing a degree to what extent the resource allocation by the solution candidate in the subsection conforms to the one of the plurality of policies applied to the subsection; and 
calculating a second evaluation value obtained by giving weights to the first evaluation values calculated for the respective subsections for each of the solution candidates according to an importance of the plurality of policies applied to the respective subsections, and scalarizing the weighted first evaluation values, to select one of the solution candidates based on comparison of the second evaluation values among the solution candidates, 
wherein the importance of the one of the plurality of policies is determined based on factors that are external to the physical network, and 
the plurality of policies span different domains.  
Claim 4 (Previously Presented) The resource allocation method as claimed in claim 3, wherein the requirements are split into the split requirements for the respective subsections according to a plurality of split patterns, 
wherein, for each of the split patterns, for each of the subsections, the resource allocation that satisfies the split requirements related to the split pattern with respect to the 
wherein, for each of the split patterns, the results of the resource allocations are integrated to calculate the solution candidate for the resource allocation that satisfies the requirements for the physical network.  
Claim 5. (Previously Presented) The resource allocation device as claimed in claim 1, wherein an importance of each policy of the plurality of policies is preassigned by an operator.  
Claim 6. (Previously Presented) The resource allocation method as claimed in claim 3, wherein an importance of each policy of the plurality of policies is preassigned by an operator.  
Claim 7. (Previously Presented) The resource allocation device as claimed in claim 1, wherein the scalarizing of the weighted first evaluation values is performed using a linear weighted sum.  
Claim 8. (Previously Presented) The resource allocation device as claimed in claim 1, wherein the scalarizing of the weighted first evaluation values is performed using a Tchebyshev scalarization function.  
Claim 9. (Previously Presented) The resource allocation device as claimed in claim 1, wherein the scalarizing of the weighted first evaluation values is performed using an extended Tchebyshev scalarization function.  
Claim 10. (Previously Presented) The resource allocation method as claimed in claim 3, wherein the scalarizing of the weighted first evaluation values is performed using a linear weighted sum.  

Claim 12. (Previously Presented) The resource allocation method as claimed in claim 3, wherein the scalarizing of the weighted first evaluation values is performed using an extended Tchebyshev scalarization function.  
Claim 13. (Previously Presented) The resource allocation device as claimed in claim 1, wherein the factors external to the physical network include a disaster.  
Claim 14. (Previously Presented) The resource allocation method as claimed in claim 3, wherein the factors external to the physical network include a disaster.   
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
The closest prior art of record Ravi ("Ravi" US 20170214632) in view of Nikulin et al (“Nikulin”, A parameterized achievement scalarizing function for multiobjective optimization, April 2010, Turku Centre for Computer Science, TUCS Technical Report No 969, 28 pages (Year: 2010) in further view of Wittenschlaeger et al (“Wittenschlaeger”, US 20130094498) and in even further view of Christensen et al (“Christensen”, US 9087001) does not teach a resource allocation method executed by a computer, the method comprising: splitting requirements related to use of resources of a physical network to which one of a plurality of policies different for each subsection is applied with respect to allocation of the resources, into split requirements for each of the subsections, the plurality of policies including a policy for capital expenditure, a policy for power consumption, and a policy for quality of service; calculating, for each of the subsections, a resource allocation that satisfies the split requirements for the subsection according to the one of the plurality of policies applied to the subsection; integrating results of the resource allocations to calculate a plurality of solution candidates for a resource allocation that satisfies the requirements for the physical network; evaluating, for each of the solution candidates, for each of the subsections, a first evaluation value representing a degree to what extent the resource allocation by the solution candidate in the subsection conforms to the one of the plurality of policies applied to the subsection; and calculating a second evaluation value obtained by giving weights to the first evaluation values calculated for the respective subsections for each of the solution candidates according to an importance of the plurality of policies applied to the respective subsections, and scalarizing the weighted first evaluation values, to select one of the solution candidates based on comparison of the second evaluation values among the solution candidates, wherein the importance of the one of the plurality of policies is determined based on factors that are external to the physical network, and the plurality of policies span different domains.  
When considered as a whole, these limitations in combination with the other limitations, are not taught by the prior art of record. Therefore, claims 1-14 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Karthikeyan et al (US 20180191619), Abstract - The present invention provides a computer implemented method for allocating resources to Quality of Service, QoS, models in a network, the method comprising: selecting a route in the network, wherein the route comprises a plurality of flows of network traffic; obtaining model-to-route mapping data identifying a plurality of QoS models, wherein each QoS model is used by at least one of the plurality of flows of network traffic; monitoring the plurality of flows of network traffic to determine a characteristic of each of the plurality of flows; and in the event that one of the QoS models is withdrawn, reallocating resources of the selected route to flows of network traffic along that route, wherein the reallocation is based on at least one of: the QoS model used by each of the flows of network traffic along that route; and the characteristic of each of the flows.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Raqiul A. Choudhury

/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                             

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444